         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                      )
          Plaintiff                            )
                                               )
v.                                             )        Case 2:15-cr-20016-CM
                                               )
JAY GIANNUKOS,                                 )
          Defendant                            )


                            Defendant’s Motion to Compel Discovery

       Defendant Jay Giannukos, by and through counsel, respectfully moves this Court grants its

motion to compel discovery:

                                     Memorandum in Support

       I.       Relevant Facts

       Mr. Giannukos was charged in a four count, person indictment on February 19, 2015. He

was detained and held at CCA facility in Leavenworth. Mr. Giannukos went to trial on his case in

January of 2016. At this trial a man named Jeffrey Roark testified against him and, in fact, was the

witness that put the majority of the drug weight against Mr. Giannukos as well. On July 22, 2015,

prior to trial, Mr. Roark attempted suicide while residing at CCA (now CoreCivic) for an unrelated

case. There is video of the attempt as well as incident reports at CCA that indicate that the facility

determined that it was a Priority 1: Attempted Suicide Resulting in Transportation to an Outside

Medical Treatment Provider. Neither these reports nor the video was disclosed to Mr. Giannukos’

trial counsel, John Jenab prior to the trial. In fact, the video was not turned over until several years

later in 2017 just prior to Mr. Giannukos’ first sentencing. The reports were never disclosed. This

case was sentenced and appealed and eventually remanded on different grounds. We are back at

the trial level and believe that there is additional evidence than what has been given to current


                                                   1
         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 2 of 7




counsel. Specifically, the incident reports that were eventually turned over indicate that there were

also at least 4 photos, witness statements, and phone calls and letters from Roark that indicated an

intent to harm himself. Additionally, he seeks information on the 5k motion for Mr. Roark related

to his testimony in this case, Mr. Roark’s criminal history, and any and all evidence showing when

and to whom Mr. Giannukos’ own phone calls were distributed.

       II.     Legal Argument

       A violation of Brady v. Maryland, 373 U.S. 83, 87 (1963) occurs when there is

“suppression by the prosecution of evidence favorable to an accused…(that) violates due process

where the evidence is material either to guilt or to punishment, irrespective of the good faith or

bad faith of the prosecution.” This Court found in United States v. Ford, 550 F.3d 975, 981 (10th

Cir. 2008) that “a defendant who seeks a new trial based on an alleged Brady violation must show

by a preponderance of the evidence that ‘(1) the prosecution suppressed evidence, (2) the evidence

was favorable to the defendant, and (3) the evidence was material.” Citing United States v.

Velardo, 485 F.3d 553, 558 (10th Cir. 2007).

       While Mr. Roark’s suicide attempt was captured on video and documented in incident

reports, none of this material was turned over to the defense. In fact, even today not all of the

evidence related to the suicide attempt has been turned over. An attempted suicide goes to the

witness’ credibility in many ways for example if there was a possible head injury from the jump

that could have impaired memory, his state of mind, his motive to lie or embellish, just to name a

few. During cross examination Mr. Giannukos’ prior attorney was only able to question Mr. Roark

about an “accident” that he had while at CCA. Id. At 418. Mr. Roark testified that blacked out after

not having received heart medication for several months and fell from the balcony. Id. This is in

direct contradiction to the findings of the internal investigation at CCA. Ms. Moorehead was aware


                                                 2
         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 3 of 7




that there was an internal investigation and video, witness statements, photos and even Roark’s

own letters and phone calls showed that this was a suicide attempt. Ms. Moorehead knew of this

evidence, knew of this inconsistency but did not disclose it to Mr. Giannukos nor correct the false

statement at trial.

        At a hearing on January 30, 2017, Mr. Giannukos through his counsel asked for a

sentencing hearing to be continued because of the issue of the video not being produced. Mr.

Jenaub stated: “I have been told by the US Attorney’s Office—I have no reason to doubt them—

that they don’t have the video. Mr. Giannukos wants to confirm that nobody else does either.”

Transcript of Hearing 1/30/2017 at page 4. Ms. Morehead responded “Well, I’ve never told you

the video doesn’t exist. I’ve told you we don’t have the video. The video does exist.” Id. This

witness was responsible for testimony regarding the majority of weight that was attributed to Mr.

Giannukos. The mental health of the witness, including an attempted suicide, his motivation to lie

in order to receive a lighter sentence, and even his ability to clearly remember things due to the

head injury he experienced by either falling or jumping off the balcony at CCA, is material to

credibility of the testimony and the accuracy of the information.

        The government clearly knew about this incident and did not disclose the video or the

evidence of the incident, which would show whether Mr. Roark blacked out, as he testified, or

jumped. The video was seen by Mr. Jenab and the Court prior to sentencing, however the

investigation reports of the incident and the evidence collected was not. When current counsel

requested both the video and the reports both were given to me and Mr. Rask indicated that it was

in the file. It is clear that this information was readily available and even in the file. It is debatable

whether the AUSA purposefully mislead Mr. Jenab as to whether the video even existed. Certainly,

from Mr. Jenab’s response to Ms. Morehead’s statement that the video did, in fact exist, he clearly


                                                    3
         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 4 of 7




was under the impression that the opposite was true. He said “Oh, I’ve never been told that, but I

would, then in that case, I need to get a copy, and---and—and have it at least for the court’s

consideration at sentencing.” Docket Number 83, Transcript of hearing on 1/30/2017 at 4.

Additionally, Ms. Moorehead stated several times to the court that there was no disciplinary record.

Specifically, on the status conference on January 30, 2017 she stated “…and everything that Mr.

Giannukos has represented about this disciplinary situation is, my understanding completely

false.” Id. Similarly at the sentencing hearing May 9, 2017 Ms. Moorehead stated:

       “Judge…this situation that occurred with Mr. Roark at CCA occurred several months prior
       to trial. Mr. Jenab did ask Mr. Roark about it during his testimony, and the extent of that
       was actually pretty insignificant. He asked if-Mr. Jenab asked if there had been an accident,
       and…Mr. Roark indicated that he hadn’t been getting is heart medication for several
       months, and he characterized it as a blackout. He didn’t remember anything except waking
       up on the floor. This evidence- this video would not be admissible in trial as extrinsic
       evidence to try to impeach him. This is not some issue or some fact that directly bears on
       any material item that he testified about at trial. Mr. Roark has all along maintained that he
       did not intentionally go over the rail. He’s maintained that as being some sort of medical
       condition. Defendant has nothing contrary to that. He wants us to interpret the video, or
       ask that you interpret the video in some manner.” Sentencing transcript Document 101
       pages 9-10.

        Later she again stated:

       “If the government believed it had any shred of relevance to Mr. Roark, or if the defendant
       had some evidence contrary to what Mr. Roark has claimed, that it was some sort of
       medical condition that had occurred then perhaps we would be taking a different position,
       but they don’t…Mr. Giannukos claims that he had evidence that Mr. Roark had changed
       what he had said, that it was an accident, and in fact I produced documentation to
       demonstrate otherwise. So, this has consistently been what Mr. Roark has said all along to
       CCA personnel, to his attorney, at trial under oath. So. There’s nothing to demonstrate,
       again, that it’s anything other than a truthful account about what happened on that day.” Id
       at 10-11.

       There are 3 separate times on the record where Ms. Moorehead stated that there was no

disciplinary report or anything to indicate that this was a suicide attempt and not, as Mr. Giannukos

asserted a blackout due to a medical condition. Considering we are now in possession of at least

part of the report and evidence and it was in the file already one can only assume that Ms.

                                                 4
         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 5 of 7




Moorehead either was woefully unaware of what was in her own file and failed to even bother to

look or she knew the evidence was there and purposely told Mr. Jenab and the Court otherwise.

Considering this office’s history of misleading defense counsel and the court on ethical issues, it

is not hard to believe that Mr. Jenab was misled as to the existence of this information.

       Once Mr. Jenab was actually able to see the video, he indicated that it showed a much

different scene than the one Mr. Roark described. Mr. Jenab, in the sentencing hearing held on

March 21, 2017, discusses the video and stated that “”I’ve been able to watch it, I think it’s pretty

clear, it—it indicates quite clearly that Mr. Roark intentionally went over the tier at CCA, and he

had testified at trial that he blacked out and fell…” Docket Number 84 Sentencing transcript page

8. This is evidence that directly impacts the witness’ credibility. Not giving it to the defense to

allow them to effectively cross examine the witness is a violation of Brady. In U.S. v. Robinson,

589 F.3d 1265 (10th Cir 2009) the Court decided that the district court’s refusal to grant defense

counsel access to a confidential informant’s medical file after he was involuntarily committed to

a mental health facility six days prior to trial or question his mental health history or use of

prescriptions did violate the defendant’s due process and sixth amendment rights. “Because of the

restrictions imposed by the district court, the jury saw an incomplete and inaccurate picture of the

CI’s credibility. From the jury’s perspective, the CI had only “a little bit” of a drug problem and

was not ‘regularly’ violating his agreement with the ATF by using drugs. By that version of events,

the CI had largely reformed himself after becoming an ATF informant. Further, although the CI

had trouble remembering various details about the event in question, he testified that the only

reason for his memory loss was that two years had elapsed by the time of trial. Nothing in the

testimony the jury heard suggested that the CI had a reduced capacity to observe or narrate.” Id.




                                                 5
         Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 6 of 7




       This is a very similar situation to Mr. Giannukos, except it is the AUSA failing in her

obligation to disclose Brady evidence and lying to the court about its existence rather than the

court denying a motion in trial, however the result is the same. In Mr. Giannukos’ trial, the jury

heard someone testify that was married, born in Tennessee, had lived in Kansas City since 1992,

who had a drug problem but was able to maintain a job, who had a heart condition. Since Mr.

Jenab did not have the documents related to the investigation nor the video that does not show

someone passing out and falling but rather someone climbing up on the railing and purposefully

going over, nor the reports that he had expressed intentions of suicide in letters and on the jails

recorded phone, he was denied the opportunity to cross examine him. The jury was left with an

incomplete picture of Mr. Roark’s credibility. They were presented with a hard-working man who

struggled with addiction rather than someone who was so mentally distraught not 6 months before

trial he wrote about suicide, he spoke about suicide and he attempted suicide.

       III.    Conclusion

       Considering the bad faith shown by the government in failing to provide Brady evidence

to the defense and misleading the court about its existence, defendant’s motion to compel

discovery should be granted.

       Respectfully submitted,

       /s/ Angela Williams

       Angela L. Williams
       KS 20956
       Law Offices of Angela L. Williams, LLC
       4049 Pennsylvania Suite 201
       Kansas City, Mo 64111
       816-531-2166 (T)
       816-531-2444 (F)
       Angie.williams@me.com

       Attorney for Defendant Giannukos

                                                6
       Case 2:15-cr-20016-DDC Document 154 Filed 01/02/20 Page 7 of 7




                   CERTIFICATE OF SERVICE

       I hereby certify that on____January 2, 2020___________, I electronically filed
the foregoing with the Clerk of the Court by using the CM/ECF system which will
send a notice of electronic filing to all interested parties.

                                       s/ Angela Williams
                                       Angela Williams




                                          7
